Citation Nr: 1436666	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, which denied a claim of entitlement to service connection for bilateral hearing loss.  In a January 2012 rating decision, the Veteran was granted service connection for left ear hearing loss.  Accordingly, that claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

In March 2011, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder. 
 
In September 2011, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development, including obtaining additional treatment records and affording the Veteran a new VA examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed, in part, electronically using the Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.




FINDING OF FACT

The evidence of record, to include competent lay evidence, is at least in equipoise 
as to whether the Veteran's current right ear hearing loss began during active duty service or is related to an incident of service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.317(a), (b), 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been service connected for hearing loss of the left ear.  He avers that he also has a right ear hearing loss disability as a result of acoustic trauma in service.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Based on the Veteran's statements of having been exposed to loud noises from jet engines, as well as his DD 214, which showed his military occupational specialty (MOS) as an aircraft electrical repairman, the Board finds that the evidence supports the Veteran's assertion that he experienced acoustic trauma during service.  See VA Fast Letter, 10-35 (September 2, 2010).

The Veteran's service treatment records are negative for complaints of, or treatment for, hearing loss.  An audiogram conducted during his June 1972 separation examination showed puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
15
5
LEFT
10
5
0
0
0

The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were not met for the Veteran's right ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.

In April 2008, during his first VA audiological examination, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
5
15
10
0
20
LEFT
5
10
10
10
50

Speech recognition using the Maryland CNC Test revealed word recognition scores of 96 percent bilaterally.  The results show that the criteria for hearing loss were not met for the right ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies; moreover, the speech recognition score for the Veteran's right ear was not less than 94 percent.

VAMC treatment records show that the Veteran was seen for a VA audiology consultation in April 2011, at which time it was noted that his right ear hearing was within normal limits between 250 and 4000 kHz, with a mild loss at 6000 to 8000 kHz (the actual audiogram was not provided).  His word recognition scores, however, were 92 percent bilaterally.  

In October 2011, the Veteran was afforded a second VA audiological examination, at which time, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
10
20
20
15
25
LEFT
10
10
15
20
50

Speech recognition using the Maryland CNC Test revealed word recognition scores of 96 percent bilaterally.  The results show that the criteria for hearing loss were not met for the right ear.  The examiner diagnosed the Veteran with high frequency sensorineural hearing loss of the left ear.  However, because the criteria for hearing loss were not met for the right ear, she found that his right ear hearing was clinically normal.

The Board notes, however, that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim.   Here, because the Veteran was noted to have a right ear word recognition score of 92 percent during the April 2011 VA outpatient audiology evaluation, the first element of Shedden, a present disability, is met.  381 F.3d 1163.  

Accordingly, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a current right ear hearing loss disorder related to service.  Consequently, the "benefit-of-the-doubt" rule applies, and service connection for right ear hearing loss is granted. 


ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


